DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11-14, 17, 21-24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Borges et al (WO 2019/040997) in view of Alfalo et al (US PG PUB 2019/0188872).
Regarding Claim 1, Borges et al teaches a method (LiDAR point cloud data localization method; Fig 1 and ¶ [0062]-[0063]), comprising: obtaining a first point cloud (data set of 3D environment is obtained for global point cloud of local scan step 100 and first intensity descriptors is determined 110; Fig 1 and ¶ [0064], [0067]); performing segmentation of the first point cloud (the global point cloud is segmented; ¶ [0069]), the segmentation generating a plurality of clusters of points of the first point cloud (the segmentation of global point cloud creates plurality of smaller point clouds corresponding to unique place on map (clusters); ¶ [0069]-[0070]); determining, for each respective cluster of the plurality of clusters, a respective geometric feature of a corresponding object that corresponds to the respective cluster (geometric recognition may be used for the point cloud groups (clusters) localized on the map step 140; ¶ [0072], [0091]); obtaining a second point cloud (second intensity (global) descriptor for local point cloud (portion of map) is retrieved step 120; ¶ [0068]).
Borges et al does not teach assigning a plurality of weights that comprises assigning a respective weight to each respective cluster based on the respective geometric feature that corresponds to the respective cluster; and aligning, based on the plurality of weights, the first point cloud with the second point cloud.
Alfalo et al is analogous art pertinent to the problem solved in this application and teaches assigning a plurality of weights that comprises assigning a respective weight to each respective cluster based on the respective geometric feature that corresponds to the respective cluster (extracted feature points (initial matching (cluster) key points (corresponding geometric features) between first and second point clouds) step 106 are assigned weight as part of an iterative closest point (ICP) initiation step 108; Figs 2, 4 and ¶ [0053]-[0055], [0061]); and aligning, based on the plurality of weights, the first point cloud with the second point cloud (using the weighted matching feature points during guided ICP, the first and second point clouds are aligned step 108; Fig 2 and ¶ [0056], [0061]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Borges et al and Alfalo et al including assigning a plurality of weights that comprises assigning a respective weight to each respective cluster based on the respective geometric feature that corresponds to the respective cluster; and aligning, based on the plurality of weights, the first point cloud with the second point cloud. Use of iterative closet point technique provides a means to minimize the difference between a first point cloud and second point cloud in alignment and depth-based weighting in ICP improves the method to generate a coordinate-transformed point cloud, as recognized by Alfalo et al (¶ [0012]).
Regarding Claim 2, Borges et al in view of Alfalo et al teach the method of claim 1 (as described above), wherein Borges et al teaches the first point cloud is obtained from a LIDAR scan (the data is obtained from a LiDAR sensor; ¶ [0063]) and the second point cloud is obtained from HD map data (the submap is created from merged point clouds, created from LiDAR data that is understood to image in high definition; ¶ [0063], [0090]), further comprising determining a location of a vehicle based on the aligning the first point cloud with the second point cloud (the autonomous vehicle determines its position before moving using the point cloud data and again after alignment and ICP analysis step 140; ¶0064], [0072], [0094]).  
Regarding Claim 3, Borges et al in view of Alfalo et al teach the method of claim 1 (as described above), wherein Borges et al teaches the first point cloud is obtained from a first LIDAR scan (the data is obtained from a LiDAR sensor; ¶ [0063]) and the second point cloud is obtained from a second LIDAR scan (the submap is created from merged point clouds, created from LiDAR data that is understood to image in high definition; ¶ [0063], [0090]), further comprising generating an HD map based on the aligning the first point cloud with the second point cloud (the submap is created from merging point clouds associated with portions of the map based on similarity; ¶ [0090]).  
Regarding Claim 4, Borges et al in view of Alfalo et al teach the method of claim 1 (as described above), wherein Borges et al teaches the first point cloud is obtained from a LIDAR scan (the data is obtained from a LiDAR sensor; ¶ [0063]) and the second point cloud HD map data (the submap is created from merged point clouds, created from LiDAR data that is understood to image in high definition; ¶ [0063], [0090]), further comprising updating an HD map based on the aligning the first point cloud with the second point cloud (the submap is updated (generating a new submap) based on the rankings of the alignment between the first and second point cloud during ICP procedure; ¶ [0094]-[0097]).  
Regarding Claim 7, Borges et al in view of Alfalo et al teach the method of claim 1 (as described above), wherein Alfalo et al teaches assigning the plurality of weights includes assigning different priorities to points of different clusters such that alignment operations favor points given higher priority over points given lower priority (weights are assigned that are inversely correlated with the depth and positively correlated with alignment distance, as well as occlusions given lower weight and points on a planar surface given no weight, thereby giving priority to points with weighing operations; ¶ [0066]-[0067]).  

Regarding Claim 11, Borges et al teaches one or more non-transitory computer readable storage media storing instructions (instructions in the form of applications software stored in memory 301; Fig 3 and ¶ [0107]) that, in response to being executed by one or more processors (instructions are carried out the processing device 210; Figs 2, 3 and ¶ [0106]-[0107]), cause a system to perform operations (system 200 uses processing device 210 to execute point cloud analysis; Figs 2, 3 and ¶ [0106]-[0107]), the operations comprising: obtaining a first point cloud (data set of 3D environment is obtained for global point cloud of local scan step 100 and first intensity descriptors is determined 110; Fig 1 and ¶ [0064], [0067]); performing segmentation of the first point cloud (the global point cloud is segmented; ¶ [0069]), the segmentation generating a plurality of clusters of points of the first point cloud (the segmentation of global point cloud creates plurality of smaller point clouds corresponding to unique place on map (clusters); ¶ [0069]-[0070]); determining, for each respective cluster of the plurality of clusters, a respective geometric feature of a corresponding object that corresponds to the respective cluster (geometric recognition may be used for the point cloud groups (clusters) localized on the map step 140; ¶ [0072], [0091]); obtaining a second point cloud (second intensity (global) descriptor for local point cloud (portion of map) is retrieved step 120; ¶ [0068]).
Borges et al does not teach assigning a plurality of weights that comprises assigning a respective weight to each respective cluster based on the respective geometric feature that corresponds to the respective cluster; and aligning, based on the plurality of weights, the first point cloud with the second point cloud.
Alfalo et al is analogous art pertinent to the problem solved in this application and teaches assigning a plurality of weights that comprises assigning a respective weight to each respective cluster based on the respective geometric feature that corresponds to the respective cluster (extracted feature points (initial matching (cluster) key points (corresponding geometric features) between first and second point clouds) step 106 are assigned weight as part of an iterative closest point (ICP) initiation step 108; Figs 2, 4 and ¶ [0053]-[0055], [0061]); and aligning, based on the plurality of weights, the first point cloud with the second point cloud (using the weighted matching feature points during guided ICP, the first and second point clouds are aligned step 108; Fig 2 and ¶ [0056], [0061]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Borges et al and Alfalo et al including assigning a plurality of weights that comprises assigning a respective weight to each respective cluster based on the respective geometric feature that corresponds to the respective cluster; and aligning, based on the plurality of weights, the first point cloud with the second point cloud. Use of iterative closet point technique provides a means to minimize the difference between a first point cloud and second point cloud in alignment and depth-based weighting in ICP improves the method to generate a coordinate-transformed point cloud, as recognized by Alfalo et al (¶ [0012]).
Regarding Claim 12, Borges et al in view of Alfalo et al teach the one or more non-transitory computer readable storage media of claim 11 (as described above), wherein Borges et al teaches the first point cloud is obtained from a LIDAR scan (the data is obtained from a LiDAR sensor; ¶ [0063]) and the second point cloud is obtained from HD map data (the submap is created from merged point clouds, created from LiDAR data that is understood to image in high definition; ¶ [0063], [0090]), further comprising determining a location of a vehicle based on the aligning the first point cloud with the second point cloud (the autonomous vehicle determines its position before moving using the point cloud data and again after alignment and ICP analysis step 140; ¶0064], [0072], [0094]).  
Regarding Claim 13, Borges et al in view of Alfalo et al teach the one or more non-transitory computer readable storage media of claim 11 (as described above), wherein Borges et al teaches the first point cloud is obtained from a first LIDAR scan (the data is obtained from a LiDAR sensor; ¶ [0063]) and the second point cloud is obtained from a second LIDAR scan (the submap is created from merged point clouds, created from LiDAR data that is understood to image in high definition; ¶ [0063], [0090]), further comprising generating an HD map based on the aligning the first point cloud with the second point cloud (the submap is created from merging point clouds associated with portions of the map based on similarity; ¶ [0090]).  
Regarding Claim 14, Borges et al in view of Alfalo et al teach the one or more non-transitory computer readable storage media of claim 11 (as described above), wherein Borges et al teaches the first point cloud is obtained from a LIDAR scan (the data is obtained from a LiDAR sensor; ¶ [0063]) and the second point cloud HD map data (the submap is created from merged point clouds, created from LiDAR data that is understood to image in high definition; ¶ [0063], [0090]), further comprising updating an HD map based on the aligning the first point cloud with the second point cloud (the submap is updated (generating a new submap) based on the rankings of the alignment between the first and second point cloud during ICP procedure; ¶ [0094]-[0097]).  
Regarding Claim 17, Borges et al in view of Alfalo et al teach the one or more non-transitory computer readable storage media of claim 11 (as described above), wherein Alfalo et al teaches assigning the plurality of weights includes assigning different priorities to points of different clusters such that alignment operations favor points given higher priority over points given lower priority (weights are assigned that are inversely correlated with the depth and positively correlated with alignment distance, as well as occlusions given lower weight and points on a planar surface given no weight, thereby giving priority to points with weighing operations; ¶ [0066]-[0067]).  

Regarding Claim 21, Borges et al teaches a system (system 200; Fig 2  and ¶ [0106]), comprising: one or more processors (processing device 210; Figs 2, 3 and ¶ [0106]-[0107]), and one or more non-transitory computer readable storage media storing instructions (instructions in the form of applications software stored in memory 301; Fig 3 and ¶ [0107]) that, in response to being executed by the one or more processors, cause the system to perform operations (system 200 uses processing device 210 to execute point cloud analysis; Figs 2, 3 and ¶ [0106]-[0107]), the operations comprising: obtaining a first point cloud (data set of 3D environment is obtained for global point cloud of local scan step 100 and first intensity descriptors is determined 110; Fig 1 and ¶ [0064], [0067]); performing segmentation of the first point cloud (the global point cloud is segmented; ¶ [0069]), the segmentation generating a plurality of clusters of points of the first point cloud (the segmentation of global point cloud creates plurality of smaller point clouds corresponding to unique place on map (clusters); ¶ [0069]-[0070]); determining, for each respective cluster of the plurality of clusters, a respective geometric feature of a corresponding object that corresponds to the respective cluster (geometric recognition may be used for the point cloud groups (clusters) localized on the map step 140; ¶ [0072], [0091]); obtaining a second point cloud (second intensity (global) descriptor for local point cloud (portion of map) is retrieved step 120; ¶ [0068]).
Borges et al does not teach assigning a plurality of weights that comprises assigning a respective weight to each respective cluster based on the respective geometric feature that corresponds to the respective cluster; and aligning, based on the plurality of weights, the first point cloud with the second point cloud.
Alfalo et al is analogous art pertinent to the problem solved in this application and teaches assigning a plurality of weights that comprises assigning a respective weight to each respective cluster based on the respective geometric feature that corresponds to the respective cluster (extracted feature points (initial matching (cluster) key points (corresponding geometric features) between first and second point clouds) step 106 are assigned weight as part of an iterative closest point (ICP) initiation step 108; Figs 2, 4 and ¶ [0053]-[0055], [0061]); and aligning, based on the plurality of weights, the first point cloud with the second point cloud (using the weighted matching feature points during guided ICP, the first and second point clouds are aligned step 108; Fig 2 and ¶ [0056], [0061]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Borges et al and Alfalo et al including assigning a plurality of weights that comprises assigning a respective weight to each respective cluster based on the respective geometric feature that corresponds to the respective cluster; and aligning, based on the plurality of weights, the first point cloud with the second point cloud. Use of iterative closet point technique provides a means to minimize the difference between a first point cloud and second point cloud in alignment and depth-based weighting in ICP improves the method to generate a coordinate-transformed point cloud, as recognized by Alfalo et al (¶ [0012]).
Regarding Claim 22, Borges et al in view of Alfalo et al teach the system of claim 21 (as described above), wherein Borges et al teaches the first point cloud is obtained from a LIDAR scan (the data is obtained from a LiDAR sensor; ¶ [0063]) and the second point cloud is obtained from HD map data (the submap is created from merged point clouds, created from LiDAR data that is understood to image in high definition; ¶ [0063], [0090]), further comprising determining a location of a vehicle based on the aligning the first point cloud with the second point cloud (the autonomous vehicle determines its position before moving using the point cloud data and again after alignment and ICP analysis step 140; ¶0064], [0072], [0094]).  
Regarding Claim 23, Borges et al in view of Alfalo et al teach the system of claim 21 (as described above), wherein Borges et al teaches the first point cloud is obtained from a first LIDAR scan (the data is obtained from a LiDAR sensor; ¶ [0063]) and the second point cloud is obtained from a second LIDAR scan (the submap is created from merged point clouds, created from LiDAR data that is understood to image in high definition; ¶ [0063], [0090]), further comprising generating an HD map based on the aligning the first point cloud with the second point cloud (the submap is created from merging point clouds associated with portions of the map based on similarity; ¶ [0090]).  
Regarding Claim 24, Borges et al in view of Alfalo et al teach the system of claim 21 (as described above), wherein Borges et al teaches the first point cloud is obtained from a LIDAR scan (the data is obtained from a LiDAR sensor; ¶ [0063]) and the second point cloud HD map data (the submap is created from merged point clouds, created from LiDAR data that is understood to image in high definition; ¶ [0063], [0090]), further comprising updating an HD map based on the aligning the first point cloud with the second point cloud (the submap is updated (generating a new submap) based on the rankings of the alignment between the first and second point cloud during ICP procedure; ¶ [0094]-[0097]).  
Regarding Claim 27, Borges et al in view of Alfalo et al teach the system of claim 21 (as described above), wherein Alfalo et al teaches assigning the plurality of weights includes assigning different priorities to points of different clusters such that alignment operations favor points given higher priority over points given lower priority (weights are assigned that are inversely correlated with the depth and positively correlated with alignment distance, as well as occlusions given lower weight and points on a planar surface given no weight, thereby giving priority to points with weighing operations; ¶ [0066]-[0067]).  

Claims 5-6, 15-16, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Borges et al (WO 2019/040997) in view of Alfalo et al (US PG PUB 2019/0188872) and Holz (US PG PUB 2018/0304468).
Regarding Claim 5, Borges et al in view of Alfalo et al teach the method of claim 1 (as described above), wherein Alfalo et al teaches assigning the plurality of weights to the clusters (extracted feature points (initial matching (cluster) key points (corresponding geometric features) between first and second point clouds) step 106 are assigned weight as part of an iterative closest point (ICP) initiation step 108; Figs 2, 4 and ¶ [0053]-[0055], [0061]).
Borges et al in view of Alfalo et al does not teach assigning the plurality of weights includes adjusting relative numbers of points of two or more clusters with respect to each other.
Holz is analogous art pertinent to the problem solved in this application and teaches assigning the plurality of weights includes adjusting relative numbers of points of two or more clusters with respect to each other (data points can be removed during preprocessing of the cluster for analysis with iterative closest point, that includes assigning weight to the data points; ¶ [0100]-[0103], [0115]-[0117]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Borges et al and Alfalo et al with Holz including assigning the plurality of weights includes adjusting relative numbers of points of two or more clusters with respect to each other. By removing data points that are statistical outliers, the system may reduce noise thereby improving the point cloud data and downstream improvements to object detection, as recognized by Holz (¶ [0125]). 
Regarding Claim 6, Borges et al in view of Alfalo et al and Holz teach the method of claim 5 (as described above), wherein Holz teaches adjusting the relative number of points includes removing points from at least one of the two or more clusters (data points can be removed during preprocessing of the cluster for analysis with iterative closest point, that includes assigning weight to the data points; ¶ [0100]-[0103], [0115]-[0117]).    

Regarding Claim 15, Borges et al in view of Alfalo et al teach the one or more non-transitory computer readable storage media of claim 11 (as described above), wherein Alfalo et al teaches assigning the plurality of weights to the clusters (extracted feature points (initial matching (cluster) key points (corresponding geometric features) between first and second point clouds) step 106 are assigned weight as part of an iterative closest point (ICP) initiation step 108; Figs 2, 4 and ¶ [0053]-[0055], [0061]).
Borges et al in view of Alfalo et al does not teach assigning the plurality of weights includes adjusting relative numbers of points of two or more clusters with respect to each other.
Holz is analogous art pertinent to the problem solved in this application and teaches assigning the plurality of weights includes adjusting relative numbers of points of two or more clusters with respect to each other (data points can be removed during preprocessing of the cluster for analysis with iterative closest point, that includes assigning weight to the data points; ¶ [0100]-[0103], [0115]-[0117]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Borges et al and Alfalo et al with Holz including assigning the plurality of weights includes adjusting relative numbers of points of two or more clusters with respect to each other. By removing data points that are statistical outliers, the system may reduce noise thereby improving the point cloud data and downstream improvements to object detection, as recognized by Holz (¶ [0125]). 
Regarding Claim 16, Borges et al in view of Alfalo et al and Holz teach the one or more non-transitory computer readable storage media of claim 15 (as described above), wherein Holz teaches adjusting the relative number of points includes removing points from at least one of the two or more clusters (data points can be removed during preprocessing of the cluster for analysis with iterative closest point, that includes assigning weight to the data points; ¶ [0100]-[0103], [0115]-[0117]).    

Regarding Claim 25, Borges et al in view of Alfalo et al teach the system of claim 21 (as described above), wherein Alfalo et al teaches assigning the plurality of weights to the clusters (extracted feature points (initial matching (cluster) key points (corresponding geometric features) between first and second point clouds) step 106 are assigned weight as part of an iterative closest point (ICP) initiation step 108; Figs 2, 4 and ¶ [0053]-[0055], [0061]).
Borges et al in view of Alfalo et al does not teach assigning the plurality of weights includes adjusting relative numbers of points of two or more clusters with respect to each other.
Holz is analogous art pertinent to the problem solved in this application and teaches assigning the plurality of weights includes adjusting relative numbers of points of two or more clusters with respect to each other (data points can be removed during preprocessing of the cluster for analysis with iterative closest point, that includes assigning weight to the data points; ¶ [0100]-[0103], [0115]-[0117]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Borges et al and Alfalo et al with Holz including assigning the plurality of weights includes adjusting relative numbers of points of two or more clusters with respect to each other. By removing data points that are statistical outliers, the system may reduce noise thereby improving the point cloud data and downstream improvements to object detection, as recognized by Holz (¶ [0125]). 
Regarding Claim 26, Borges et al in view of Alfalo et al and Holz teach the system of claim 25 (as described above), wherein Holz teaches adjusting the relative number of points includes removing points from at least one of the two or more clusters (data points can be removed during preprocessing of the cluster for analysis with iterative closest point, that includes assigning weight to the data points; ¶ [0100]-[0103], [0115]-[0117]).    

Allowable Subject Matter
Claims 8-10, 18-20, 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, the prior art fails to teach, suggest or provide motivation for the claim limitation:
determining the respective geometric feature comprises: determining a measure of spread of points along a plurality of axes; and comparing the measure of spread along a first axis with a measure of spread along a second axis to determine a shape of the corresponding object that corresponds to the respective cluster.
Claims 9, 10 are dependent upon Claim 8 and are therefore allowable.

Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 18, the prior art fails to teach, suggest or provide motivation for the claim limitation:
determining the respective geometric feature comprises: determining a measure of spread of points along a plurality of axes; and comparing the measure of spread along a first axis with a measure of spread along a second axis to determine a shape of the corresponding object that corresponds to the respective cluster.
Claims 19, 20 are dependent upon Claim 18 and are therefore allowable.

Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 28, the prior art fails to teach, suggest or provide motivation for the claim limitation:
determining the respective geometric feature comprises: determining a measure of spread of points along a plurality of axes; and comparing the measure of spread along a first axis with a measure of spread along a second axis to determine a shape of the corresponding object that corresponds to the respective cluster.
Claims 29, 30 are dependent upon Claim 28 and are therefore allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moghadam et al (US PG PUB 2018/0075648) teaches a system for 3D geometric modeling using LiDAR data to create point clouds that are segmented into clusters and analyzed for identifying objects and positioning for use in autonomous vehicles. 
Yang et al (CN 105427317) teaches a laser point cloud data method including feature point extraction in the point cloud, weighing of the points, and clustering to create geometric fitting between two cloud points in determining objects in the scene.
Logan (KR 101829556) teaches a lidar-data based point cloud analysis including clustering of points along axes in three dimension and determining if the points are within a threshold prior to comparing the point clouds in identification of a shape within the imaged environment.
Chen et al (CN 106127153) teaches a vehicle-mounted laser scanning point cloud data system that segments the data into point cloud clusters and analyzes geometric features of the scene. 
Fathi et al (US PG PUB 2017/0220887) teaches a system and method for Lidar data analysis using point cloud analysis including segmentation and 3D clustering along with quality control of data points and weighing of points in the prediction and identification of geometric shapes in the image.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667        

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667